Citation Nr: 0019018	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  97-13 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for pulmonary 
tuberculosis.

(The issue of whether there was clear and unmistakable error 
in the April 14, 1987 Board of Veterans' Appeals (Board) 
decision, which denied reconsideration of the January 30, 
1986 and the September 22, 1983 Board decisions which denied 
service connection for postoperative residuals of a right 
lower lobectomy for pulmonary tuberculosis is the subject of 
a separate decision.)


REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from July 1952 to October 
1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision of the North 
Little Rock, Arkansas Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The Board notes that the veteran, in a July 1998 VA Form 9, 
indicated that she wanted a hearing before a Member of the 
Board at the local VA office.   Neither the veteran nor her 
representative has withdrawn this request.  Accordingly, this 
case is REMANDED to the RO for the following:

The RO should schedule the veteran for a 
personal hearing before a member of the 
Board to be held at the RO.  A copy of 
the notice to the veteran and her 
representative of the scheduling of the 
hearing should be placed in the record.  
After the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures.

The purpose of this REMAND is to comply with due process of 
law, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




